DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.09.23 has been entered.

Status of the Claims
Claims 1, 12, and 26 have been amended
Claims 8 – 10, 14, 18 – 22, 24, 26, and 39 – 41 remain as canceled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11, and 23, 26 – 30, and 35 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192117, (“Bridges”), in view of WO 92/22748, (“Caspar”).
Regarding Claim 1: Bridges discloses a well service pump system (Figures 1 – 16) for delivering fracturing fluid at high pressure to a well (at least [0003] and [0013]), the pump system comprising: three or more working fluid pump assemblies (At least six pump assemblies are shown in each of Figures 7 and 13; At least two sets of three pumps are disclosed), each comprising: a working fluid end cylinder (70) having an end cylinder housing (150), a plunger rod (86a) configured to reciprocate in the end cylinder housing (As shown in at least Figures 8 – 10); and a hydraulic ram cylinder (66) having a ram cylinder housing (154), a ram piston (156) configured to reciprocate in the ram cylinder housing (As shown in at least Figure 14), and a piston rod (102) coupled to the ram piston and coupled to the plunger rod of the working fluid end cylinder such that piston of the hydraulic ram cylinder can be actuated to move the plunger rod of the working fluid end cylinder (As shown in at least Figure 8; [0049], “a coupling member or bracket 78 is operably connected between piston rod 102 and plunger rod 86 so that the piston rod and plunger rod are arranged in an in-line, linear fashion”): in a first direction (162) to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod (Figure 7; [0056], “in a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod”), and in a second direction (166) to draw working fluid into the end cylinder housing during a return stroke of the plunger rod (Figure 7; [0056], “in a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod”); and a sensor (338) configured to detect a parameter indicative of the position of the plunger rod of the working fluid end cylinder and/or the position of the ram piston of the hydraulic ram cylinder (Figure 14; [0067], “system 50a (e.g., control system 314) further comprises a a plurality of position sensors 338 each coupled to a different one of the hydraulic ram cylinders (e.g., 66a-1) and configured to detect the position of the ram piston (156) in the ram cylinder housing (154)”); one or more sources of hydraulic fluid (62, 318, 138) configured to selectively direct pressurized hydraulic fluid to each of the hydraulic ram cylinders to drive the respective ram piston in at least one of the first and second directions ([0046], “Hydraulic pumps 62 provide the driving fluid to operate the hydraulic ram cylinders 66 which, in turn, operate the fluid end cylinders 70 to pump working fluid into a well under high pressure”); and a control system (314) coupled to the sensors and configured to sequentially actuate the hydraulic ram cylinders of the working fluid pump assemblies to deliver a continuous output flow of the working fluid from the pump system to the well (Figure 16; [0069], “the hydraulic ram cylinders (66a) are actuated (e.g., via adjustments to pumps 62a and/or valves 318 implemented by control system 314) such that the duration of the return stroke is less than half the duration of the forward stroke (for example, as illustrated in FIG. 16)”); however, Bridges fails to explicitly disclose having the control system configured to operate such that when one or more of the sequentially-actuated working fluid pump assemblies become non-operational, determine how many of the sequentially-actuated working fluid pump assemblies are operational and adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump assemblies.  
Caspar teaches a hydraulically powered pumping apparatus similar in design and function to that of Bridges (Figures 1 – 5b) having one or more sources of hydraulic fluid (A) coupled to one or more pumping pistons (N1 – NX) cooperating together to create an intensified high pressure output (H), and further comprising a control system (F) configured to operate such that when one or more of the sequentially-actuated working fluid pump assemblies become non-operational, determine how many of the sequentially-actuated working fluid pump assemblies are operational; and adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump  assemblies (Page 7, Lines 5 – 10, “the unit may perform a self diagnostic analysis (for example input vs. output), thus being able to identify the ‘missing’ unit suspect of impending failure”; Caspar further discuses the operation of the pump on p. 12 – 13 wherein the controller is indicated as being capable of controlling the sequence of units through the use of a sensor to provide a stroke for a required application (p. 12, ln. 24 – 29), and the ability to control the units so that a “continuous jet is provided” (p. 12, ln. 30); Caspar further explicitly discusses the identification of a non-working unit and adjusting the timing of the remaining units such that the pump can continue with operations (At least p. 13, ln. 15, “the continuous jet is not interfered with.”); Casper additionally states that the controller is capable of operating with only two units (p. 13, ln. 20 – 25) and that the controller is capable of modifying the operations of the combination of units to achieve an intended result (p. 13, ln. 26 – p. 14, ln. 7).  It is noted that the claim has been provided with its broadest reasonable interpretation such that the limitation “working” has been intercepted as covering pumping units which are included in the overall assembly and which are capable of working or being unitized in the manner of the assembly to perform work and not that such a unit is currently being actuated in the sequential manner (i.e. a unit which has been idled or identified as a spare). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the control methodology of Caspar into the controller and operation of Bridges such that the controller of Bridges would determine how many of the fluid pump assemblies are working an operational with the predicted results that the apparatus may continue to operate with a reduced capacity without interfering with the continuous output of pressurized fluid (Caspar, Page 13, Line 14, “in this manner the continuous jet is not interfered with”).
Regarding Claim 2: Bridges in view of Caspar teaches the well service pump system of claim 1; once combined, Bridges in view of Caspar further teaches where the control system is configured to: adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump assemblies relative to the total number of working fluid pump assemblies (Bridges discloses the timing of actuation of each of the working fluid pump assemblies while Caspar teaches the control of the apparatus to include the adjustment of timing based on the number of operational ones of the working fluid pump assemblies; As Bridges teaches control of the timing of actuation, once combined with Caspar, Bridges would subsequently operate in such an adjusted fashion that the operating working fluid pump assembles would be adjusted to meet the timing requirements for continuous output).
Regarding Claim 3: Bridges in view of Caspar teaches the well service pump system of claim 2; Bridges further discloses where the control system comprises a processor ([0068], “control system 314 comprises one or more processors and/or a programmable logic controllers (PLCs) configured to sequentially actuate working fluid pump assemblies 82a (i.e., via hydraulic ram cylinders 66a)”) or programmable logic controller (PLC) configured to sequentially actuate the working fluid pump assemblies such that the hydraulic ram cylinder of a first one of the working fluid pump assemblies is beginning its forward stroke as the hydraulic ram cylinder of a second one of the working fluid pump assemblies is ending its forward stroke ([0069], “the first and fourth hydraulic ram cylinders (66a-1 and 66a-4) are just beginning their forward stroke (which may be referred to as top dead center or TDC), the pistons (156) of the third and sixth hydraulic ram cylinders (66a-3 and 66a-6) are just ending their forward stroke (which may be referred to as bottom dead center or BDC)”).  
Regarding Claim 4: Bridges in view of Caspar teaches the well service pump system of claim 3; Bridges further discloses where the processor or PLC is configured to sequentially actuate the working fluid pump assemblies such that the hydraulic ram cylinder of a third one of the working fluid pump assemblies is beginning its forward stroke when the hydraulic ram cylinder of the first one of the working fluid pump assemblies is a fraction of the way through its forward stroke, where the fraction equals 1/(n-1), and n equals the number of operational working fluid end cylinders (As shown in at least Figure 16; the three working fluid pump assemblies 66a-1 – 66a-3 operate in the manner described such that a third pump a-3 is beginning its forward stroke when a first one a-1 is ½ the way through its forward stroke; [0069], “the first and fourth hydraulic ram cylinders (66a-1 and 66a-4) are just beginning their forward stroke (which may be referred to as top dead center or TDC), the pistons (156) of the third and sixth hydraulic ram cylinders (66a-3 and 66a-6) are just ending their forward stroke (which may be referred to as bottom dead center or BDC)”).  
Regarding Claim 5: Bridges in view of Caspar teaches the well service pump system of claim 1; Bridges further discloses where the three or more working fluid pump assemblies comprises six or more of the working fluid pump assemblies (As shown in at least Figures 7 and 13), and the control system is configured to control the working fluid pump assemblies in two sets each with three or more working fluid pump assemblies ([0069], “the first and fourth hydraulic ram cylinders (66a-1 and 66a-4) are just beginning their forward stroke (which may be referred to as top dead center or TDC), the pistons (156) of the third and sixth hydraulic ram cylinders (66a-3 and 66a-6) are just ending their forward stroke (which may be referred to as bottom dead center or BDC)”).  
Regarding Claim 11: Bridges in view of Caspar teaches the well service pump system of claim 3; Bridges further discloses where the processor or PLC is configured to actuate each of the working fluid pump assemblies, via adjustment of the source of pressurized working fluid, such that the duration of the forward stroke is twice the duration of the return stroke ([0069], “To facilitate these relative relationships between the pistons, the return stroke must be equal to or less than one half of the duration of the forward stroke”).  
Regarding Claim 23: Bridges in view of Caspar teaches the well service pump system of claim 1; Bridges further discloses wherein at least one of the one or more sources of hydraulic fluid comprises a fixed-displacement hydraulic pump ([0046], “Hydraulic pumps 62 provide the driving fluid to operate the hydraulic ram cylinders 66 which, in turn, operate the fluid end cylinders 70 to pump working fluid into a well under high pressure.  The hydraulic pumps may be obtained commercially, for example the ParkerTM P16 Series, available from Parker Hannifin Corporation.”; Examiner notes that disclosed pump is a well-known iron and aluminum fixed displacement gear pump).
Regarding Claims 26 – 30, 35 – 37: Claims 26 – 37 are presented as the method of operating the apparatus of at least claims 1 – 7, 11, and 23 which have been rejected in view of Bridges, Caspar, and Sato. Claims 26 – 37 are additionally rejected in view of Bridges, Caspar, and Sato as claims 26 – 37 are presented as the normal and usual operation of the apparatus of claims 1 – 7, 11, and 23. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Claims 12, 13, 15 – 17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192117, (“Bridges”), in view of WO 92/22748, (“Caspar”), and US 2017/0089328, (“Sato”).
Regarding Claim 12: Bridges in view of Caspar teaches the well service pump system of claim 1; however, Bridges fails to explicitly disclose where the one or more sources of hydraulic fluid comprise: a plurality of bi-directional pumps, each coupled to a respective one of the working fluid pump assemblies such that the bi-directional pump is in fluid communication with a first hydraulic port and a second hydraulic port of the hydraulic ram cylinder to pump hydraulic fluid: from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction.  The sources of hydraulic fluid of Bridges are disclosed as being single direction pumps which operation by puling fluid from the hydraulic reservoir 138 and supplying the fluid to the directional control valves 318 whose placement is controlled by the controller 314 which subsequently controls the direction of piston travel of each of the assemblies such that they operate in either suction or discharge.
Sato teaches a fluid pressure producing apparatus (Figure 1) which utilizes a bi-direction pump (11) ([0023]) to activate a hydraulic piston (23) to produce a fluid pressure. The general arrangement of Sato is similar to that of Bridges wherein a motor is paired with a hydraulic pump to power a hydraulic piston, Sato differs from Bridges in that the hydraulic pump is used to control the travel direction of the hydraulic piston v the directional control valve arrangement utilized by Bridges.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Bridges to eliminate the need for directional control valves through the use of bi-directional pump as taught by Sato with the predicted results that the elimination of the valves will reduce the number of components required to operate the apparatus and thus increase the overall reliability and maintenance needs of the apparatus. 
Once combined, Bridges in view of Caspar, and Sato, teaches where the one or more sources of hydraulic fluid comprise: a plurality of bi-directional pumps, each coupled to a respective one of the working fluid pump assemblies such that the bi-directional pump is in fluid communication with the first hydraulic port and the second hydraulic port of the hydraulic ram cylinder to pump hydraulic fluid: from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction.
Regarding Claim 13: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 12; Bridges further discloses comprising a fluid reservoir (138) configured to be in fluid communication with each of the plurality of bi-directional pumps to compensate for leakage in the system (Bridges discloses the use of fluid reservoirs 138 to supply the hydraulic circuits and capable of operating in a manner well known in the art to compensate for fluid lost due to leakage in the system).  
Regarding Claim 15: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 12; Bridges further discloses comprising a motor (54) configured to drive each of the bi-directional pumps to direct fluid to the first and second ports (As shown in at least Figures 2 and 13; [0046], “As has been briefly described, a diesel engine 54 and hydraulic gear box 58 provide power to one or more open loop hydraulic pumps 62 which provide a source of driving fluid under high pressure”).  
Regarding Claim 16: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 15; Bridges further discloses comprising a pump drive (58) coupled to the motor and to each of the bi-directional pumps, the pump drive configured to transfer mechanical energy from the motor to each of the bi-directional pumps (As shown in at least Figures 2 and 13; [0046], “As has been briefly described, a diesel engine 54 and hydraulic gear box 58 provide power to one or more open loop hydraulic pumps 62 which provide a source of driving fluid under high pressure”).  
Regarding Claim 17: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 16; Bridges further discloses wherein at least one of the bi- directional pumps is mounted to the pump drive (At least one of the pumps is shown mounted to the pump dive in at least Figures 4 and 5; [0055], “a hydraulic drive gear box 58a coupled to an output shaft of the diesel engine (e.g., crankshaft); one or more (e.g., four as shown) hydraulic pumps 62a coupled to hydraulic drive gear box 58a”).  
Regarding Claim 38: Claim 38 is presented as the method of operating the apparatus of at least claims 12, 13, and 15 – 17 which have been rejected in view of Bridges, Caspar, and Sato. Claim 38 is additionally rejected in view of Bridges, Caspar, and Sato as claim 38 is presented as the normal and usual operation of the apparatus of claims 12, 13, and 15 – 17. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Allowable Subject Matter
Claims 6, 7, and 31 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2022.09.23 have been fully considered but they are not persuasive.
Applicant argues on page 10 of their Remarks that Caspar does not read over the instant claims as Caspar states that unit N3 simply replaces N1, meaning there would be no adjustment of the timing of actuator of the unit N2 as the claims would require. However, it appears that the interpretation of the instant claim provided through the arguments is narrower than that over which the claims may be interpreted. It is noted that the claims do not specifically identify a definition of a “working” unit, such that an idled or spare unit (such as that discussed by Caspar p. 13, ln. 13, “brining unit N3 on line”) may still read over the instant claim as those units are capable of being operated in the pumping assembly (as noted, they are brought on line to continue operation) such that a broadest reasonable interpretation of the term “working” would read over the recited units. Caspar further independently demonstrates the control logic needed to adjust the timing of the operational units, whether they are currently being sequentially operated or if they are placed in a standby or spare status state.  As previously discussed, Caspar teaches determining how many of the units are operational in at least through its performance of a self diagnostic analysis, and adjusting the timing of the working units based on the number of working units at least through its controlling means adjusting the units based on the frequency of the cycles, the overlap of each cycle, the sequence of each piston relative to the other, etc. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant may rely are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746